                                                                                             FILED
                                                                                    2019 Apr-04 AM 08:34
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

GOFTANI MEKONNEN YADETA,                    )
                                            )
      Petitioner,                           )
                                            )
v.                                          ) Case No. 4:18-cv-01401-AKK-SGC
                                            )
WILLIAM BARR, 1 et al.,                     )
                                            )
      Respondents.                          )

                           MEMORANDUM OPINION

      Petitioner filed a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2241, seeking release from detention pending deportation to Ethiopia. Doc. 1. On

March 1, 2019, the magistrate judge entered a report recommending the

petitioner’s request for habeas relief be dismissed without prejudice because the

petition was filed prematurely and because the petitioner’s continued detention

resulted from his own refusal to board an airplane. Doc. 16. The magistrate judge

advised the parties of their respective rights to file objections to the

recommendation. Id. at 6. The copy of the report and recommendation mailed to

the petitioner at the address on record has been returned to the court marked

“RELEASED 01/31/2019.” Doc. 17.



1
 Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, respondent William Barr,
Attorney General of the United States, is automatically substituted for Jeff Sessions.
      After consideration of the record in this action, the report and

recommendation, and the returned mail marked “released,” the court finds

petitioner’s release has rendered his habeas corpus petition moot. See Nyaga v.

Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003); Soliman v. United States ex rel. INS,

296 F.3d 1237, 1242 (11th Cir. 2002). Moreover, the court finds no exceptions to

the mootness doctrine apply in this case. See Murphy v. Hunt, 455 U.S. 478, 482

(1982); Carafas v. La Vallee, 391 U.S. 234, 237 (1968). Therefore, this matter will

be dismissed as moot.

      A separate order will be entered.

      DONE the 4th day of April, 2019.

                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE




                                          2
